Name: Directive 2001/43/EC of the European Parliament and of the Council of 27 June 2001 amending Council Directive 92/23/EEC relating to tyres for motor vehicles and their trailers and to their fitting
 Type: Directive
 Subject Matter: technology and technical regulations;  land transport;  chemistry;  organisation of transport
 Date Published: 2001-08-04

 Avis juridique important|32001L0043Directive 2001/43/EC of the European Parliament and of the Council of 27 June 2001 amending Council Directive 92/23/EEC relating to tyres for motor vehicles and their trailers and to their fitting Official Journal L 211 , 04/08/2001 P. 0025 - 0046Directive 2001/43/EC of the European Parliament and of the Councilof 27 June 2001amending Council Directive 92/23/EEC relating to tyres for motor vehicles and their trailers and to their fittingTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Acting in accordance with the procedure referred to in Article 251 of the Treaty(3), in the light of the joint text approved by the Conciliation Committee on 21 March 2001,Whereas:(1) Measures should be adopted for the purpose of ensuring the smooth functioning of the internal market.(2) Council Directive 92/23/EEC of 31 March 1992 relating to tyres for motor vehicles and their trailers, and to their fitting(4) is one of the separate directives under the Community approval procedure introduced by Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type approval of motor vehicles and their trailers(5); the provisions of Directive 70/156/EEC concerning systems, components and separate technical units for motor vehicles will thus apply to this Directive.(3) For the purposes of implementing in particular Article 3(4), and Article 4(3) of Directive 70/156/EEC, each separate Directive should contain, in an Annex thereto, an information document and an approval document drawn up in accordance with Annex VI to Directive 70/156/EEC for the purpose of computerising approval; the approval document set out in Directive 92/23/EEC must therefore be amended.(4) Article 4(2) of Council Directive 92/97/EEC of 10 November 1992 amending Directive 70/157/EEC relating to the permissible noise level and exhaust system of motor vehicles(6), states that any subsequent action intended, in particular, to reconcile the safety requirements with the need to limit the noise arising from contact between tyres and road surfaces will be adopted on the basis of a proposal from the Commission which will take account of the studies and research to be conducted in connection with that source of noise.(5) A realistic, reproducible method enabling the noise arising from contact between tyres and road surfaces to be measured has been developed; on the basis of that new method of measurement, a study has been carried out in order to produce a numerical value for the sound level representing the tyre-road noise generated by various types of tyres fitted to various types of motor vehicle.(6) It is to be acknowledged, when setting tyre-rolling noise requirements, that tyres are designed taking into account parameters relating to safety and environment and that a constraint on one parameter can affect the other parameters; it should also be acknowledged, when setting tyre-rolling noise requirements, that there is an ongoing development of international standards relating to road surface undertaken by the International Organisation for Standardisation (ISO) and to endurance and safety requirements relating to tyres undertaken by the United Nations Economic Commission for Europe.(7) Directive 92/23/EEC should be amended accordingly.(8) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(7),HAVE ADOPTED THIS DIRECTIVE:Article 1Directive 92/23/EEC shall be amended as follows:1. "EEC component type-approval", "EEC type-approval" and "EEC approval" shall be replaced in every instance by the term "EC type-approval";2. in Article 1, the first indent, shall read as follows: "- 'tyre' means any new pneumatic tyre including a winter tyre with holes for studs, in the form of original equipment or of a replacement, intended to be fitted to vehicles to which Directive 70/156/EEC applies. This definition does not cover winter tyres with studs;"3. the following Article shall be inserted: "Article 1a1. The requirements set out in Annex V shall apply to tyres intended to be fitted to vehicles first used on or after 1 October 1980.2. The requirements set out in Annex V shall not apply to:(a) tyres whose speed rating is less than 80 km/h;(b) tyres whose nominal rim diameter does not exceed 254 mm (or code 10) or is 635 mm or more (code 25);(c) T type temporary use spare tyres as defined in 2.3.6 of Annex II;(d) tyres designed only to be fitted to vehicles registered for the first time before 1 October 1980.";4. Article 2 shall be replaced by the following: "Article 21. Member States shall grant EC type-approval, under the conditions laid down in Annex I, to all types of tyres meeting the requirements of Annex II, and shall allocate to these an approval number as specified in Annex I.2. Member States shall grant EC type-approval, under the conditions laid down in Annex I, to all types of tyres meeting the requirements of Annex V and shall allocate to these an approval number as specified in Annex I.3. Member States shall grant EC type-approval to all vehicles in respect of their tyres under the conditions laid down in Annex III, where those tyres (including spare tyres, where appropriate) meet the requirements of Annex II and the requirements concerning vehicles laid down in Annex IV, and shall allocate to any such vehicle an approval number as specified in Annex III".5. the List of Annexes and the Annexes shall be amended in accordance with the Annex to this Directive;6. the following Article shall be inserted: "Article 10a1. As from 4 February 2003, Member States may not:(a) refuse to grant EC type-approval or national approval for a type of vehicle or type of tyre, or(b) prohibit the registration, sale or entry into service of vehicles, and the sale or entry into service or use of tyres,for reasons relating to the tyres and their fitting to new vehicles, if the vehicles or tyres comply with the requirements laid down in this Directive, as amended by Directive 2001/43/EC(8).2. As from 4 August 2003, Member States may no longer grant EC type-approval, and shall refuse to grant national type-approval for those types of tyre which fall within the scope of this Directive and which do not meet the requirements of this Directive, as amended by Directive 2001/43/EC.3. As from 4 February 2004, Member States may no longer grant EC type-approval or national approval for a type of vehicle, for reasons relating to its tyres or their fitting, if the requirements of this Directive, as amended by Directive 2001/43/EC, are not met.4. As from 4 February 2005, Member States shall:(a) consider certificates of conformity accompanying new vehicles in accordance with the provisions of Directive 70/156/EEC as being no longer valid for the purposes of Article 7(1) of the said Directive, if the requirements of this Directive, as amended by Directive 2001/43/EC, are not met, and(b) refuse the registration or prohibit the sale or entry into service of new vehicles which do not meet the requirements of this Directive, as amended by Directive 2001/43/EC.5. As from 1 October 2009, the provisions of this Directive, as amended by Directive 2001/43/EC, shall apply for the purposes of Article 7(2) of Directive 70/156/EC, to all tyres which fall within the scope of this Directive, with the exception of tyres of classes C1d and C1e, to which they shall apply as from 1 October 2010 and 1 October 2011 respectively."Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary in order to comply with this Directive before 4 August 2002. They shall forthwith inform the Commission thereof.They shall apply these provisions from 4 February 2003 at the latest.2. When Member States adopt the measures referred to in paragraph 1, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.3. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive.Article 31. By 4 August 2003 at the latest, an amendment to Directive 92/23/EEC shall be adopted in accordance with the procedure referred to in Article 4(2) in order to introduce grip tests for tyres.2. In the light of the experience gained from the introduction of limit values for tyre noise, the Commission shall, within 36 months after the entry into force of this Directive, submit to the European Parliament and the Council a report concerning whether and to what extent technical progress would, without compromising safety, allow the introduction of the limit values indicated in Annex V, section 4.2.1., columns B and C, of Directive 92/23/EEC, as amended by this Directive. On the basis of this report, the Commission shall within 12 months propose an amendment of Directive 92/23/EEC, with a view to introducing provisions relating to safety, environmental and rolling resistance aspects.Article 41. The Commission shall be assisted by the Committee for Adaptation to Technical Progress set up by Article 13 of Directive 70/156/EEC, hereinafter referred to as "the Committee".2. Where reference is made to this paragraph Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.Article 5This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 6This Directive is addressed to the Member States.Done at Luxembourg, 27 June 2001.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentB. Rosengren(1) OJ C 30, 28.1.1998, p. 8.(2) OJ C 235, 27.7.1998, p. 24.(3) Opinion of the European Parliament of 18 February 1998 (OJ C 80, 16.3.1998, p. 90), Council Common Position of 13 April 2000 (OJ C 195, 11.7.2000, p. 16) and Decision of the European Parliament of 7 September 2000 (OJ C 135, 7.5.2001, p. 254). Decision of the European Parliament of 31 May 2001 and Decision of the Council of 5 June 2001.(4) OJ L 129, 24.5.1992, p. 95. Directive as amended by the 1994 Act of Accession.(5) OJ L 42, 23.2.1970, p. 1. Directive as last amended by Directive 2000/40/EC of the European Parliament and of the Council (OJ L 203, 10.8.2000, p. 9).(6) OJ L 371, 19.12.1992, p. 1.(7) OJ L 184, 17.7.1999, p. 23.(8) Directive 2001/43/EC of the European Parliament and of the Council of 17 June 2001 amending Council Directive 92/23/EEC relating to tyres for motor vehicles and their trailers and to their fitting (OJ L 211, 4.8.2001, p. 25).ANNEX1. The list of Annexes will read as follows: ">TABLE>"2. Annex I is replaced by the following: "ANNEX IADMINISTRATIVE PROVISIONS FOR THE EC TYPE-APPROVAL OF TYRES1. APPLICATION FOR THE EC TYPE-APPROVAL OF A TYPE OF TYRE1.1. The application for EC type-approval for a type of tyre pursuant to Article 3(4) of Directive 70/156/EEC is to be submitted by the tyre manufacturer.1.1.1. The application for EC type-approval pursuant to Annex II is to be accompanied, in triplicate, by a description of the tyre type as described in the information document in Appendix 1.1.1.1.1. The application must be accompanied (all in triplicate) by a sketch, or a representative photograph, which identifies the tyre tread pattern and a sketch of the envelope of the inflated tyre mounted on the measuring rim showing the relevant dimensions (see sections 6.1.1. and 6.1.2. of Annex II) of the type submitted for approval.1.1.1.2. It must be accompanied either by the test report issued by the appointed technical service or by a number of samples to be determined by the approval authority.1.1.2. The application for EC type-approval pursuant to Annex V is to be accompanied, in triplicate, by a description of the tyre type as described in the information document in Appendix 3.1.1.2.1. The application must be accompanied (all in triplicate) by sketches, drawings or photographs of the tread pattern(s) that is/are representative of the type of tyres.1.1.2.2. It must also be accompanied either by the test report issued by the appointed technical service or by a number of samples to be determined by the approval authority.1.2. The manufacturer may apply for EC type-approval to be extended1.2.1. to include modified tyre types for EC type-approvals pursuant to Annex II and/or1.2.2. to include additional tyre size designations and/or amended brand names or manufacturer's trade descriptions and/or tread patterns for EC type-approvals pursuant to Annex V.1.3. Until 31 December 2005 the approval authority may accept the labortatories of the tyre manufacturer as approved test laboratories pursuant to Article 14(1) of Directive 70/156/EEC.2. INSCRIPTIONS2.1. Samples of a type of tyre submitted for EC type-approval must bear the applicant's clearly visible and indelible trade mark or name and must allow sufficient space for the inscription of the EC type-approval mark as required in section 4 of this Annex.3. EC TYPE-APPROVAL3.1. EC type-approval pursuant to Article 4 of Directive 70/156/EEC is to be granted and an EC type-approval number is to be issued in respect of any tyre type, submitted in accordance with 1.1.1. above, which satisfies the requirements of Annex II.3.1.1. Notice of approval or extension or refusal or withdrawal of approval or of production definitively discontinued in relation to a tyre type pursuant to Annex II must be communicated to the Member States in accordance with Article 4(6) of Directive 70/156/EEC.3.1.2. EC type-approval pursuant to Article 4 of Directive 70/156/EEC is to be granted and an EC type-approval number is to be issued in respect of any tyre type, submitted in accordance with 1.1.2. above, which satisfies the requirements of Annex V.3.2.1. Notice of approval or extension or refusal or withdrawal of approval or of production definitely discontinued in relation to a tyre type pursuant to Annex V must be communicated to the Member States in accordance with Article 4(6) of Directive 70/156/EEC.3.3. An EC type-approval number is to be assigned to each tyre type-approved. The same Member State must not assign the same number to another tyre type. In particular, approval numbers assigned pursuant to Annex II and EC type-approval numbers assigned pursuant to Annex V must be different.4. EC TYPE-APPROVAL MARKING4.1. Any tyre conforming to a type in respect of which EC type-approval has been granted pursuant to this Directive must bear the relevant EC type-approval mark.4.2. The EC type-approval mark will consist of a rectangle surrounding the lower case letter "e" followed by the distinguishing number of the Member State which has granted the type-approval as per Annex VII to Directive 70/156/EEC. The EC type-approval number will consist of the EC type-approval number shown on the certificate completed for the type, preceded by two figures: "00" for commercial vehicle tyres, "02" for passenger car tyres.4.2.1. The rectangle forming the EC type-approval mark must have a minimum length of 12 mm and a minimum height of 8 mm. Letter(s) and number(s) must be at least 4 mm in height.4.3. The EC type-approval marks and numbers, and any additional marks required in Annex II, section 3., the latter for the type-approval pursuant to the requirements of Annex II, must be affixed as prescribed in that section.4.4. Approval numbers assigned pursuant to Annex V must be followed by the suffix "s" where "s" is an abbreviation for sound.4.5. An example of the EC type-approval mark is given below:>PIC FILE= "L_2001211EN.002901.TIF">The tyre bearing the EC type-approval mark shown above is a commercial vehicle tyre (00) satisfying the EC requirements (e), for which the EC type-approval mark has been granted in Ireland (24) under the number 479 pursuant to Annex II and in Italy (3) under the number 687-s pursuant to Annex V.Note:The numbers "479" and "687" (EC-mark type-approval numbers) and the number "24" and the digit "3" (letters and number of the Member States which granted the EC approval) are for guidance only.The approval numbers must be placed close to the rectangle and may be above, below, to the left or to the right. The characters of the approval number must all be on the same side of the "e" and face in the same direction.5. MODIFICATION OF A TYRE TYPE5.1. If a tyre type-approved pursuant to Annex II or pursuant to Annex V has been modified, the provisions of Article 5 of Directive 70/156/EEC shall apply.5.2. If the tread pattern of a tyre has been modified in the case of type-approvals pursuant to Annex II, no repetition of the tests prescribed in Annex II is considered necessary.5.3. In the case where tyre-size designations or trade marks are added to a range of tyres type-approved pursuant to Annex V, any requirement for retesting shall be determined by the type approval authority.5.4. In the case of modification of the tyre tread pattern of a range of tyres approved pursuant to Annex V, a representative set of samples shall be retested unless the type approval authority is satisfied that the modification does not affect the tyre/road noise emissions.6. CONFORMITY OF PRODUCTION6.1. The general rules to ensure the conformity of production shall be adopted in accordance with the provisions laid down in Article 10 of Directive 70/156/EEC.6.2. In particular, when checks are carried out in accordance with Appendix 1 to Annex V in order to check the conformity of production, if the noise level of the tyre tested does not exceed the limit values set out in section 4.2. of Annex V by more than 1 dB(A), the production shall be deemed to conform to the requirements of section 4 of the abovementioned Annex V."3. The title of Appendix 1 to Annex I will read as follows: "Appendix 1INFORMATION DOCUMENT No ... RELATING TO EC TYPE-APPROVAL FOR A TYPE OF TYRE(Annex II to Directive 92/23/EEC)"4. The title of Appendix 2 to Annex I shall read as follows: "Appendix 2EC TYPE-APPROVAL CERTIFICATE(tyres)MODEL(maximum format: A4 (210 mm x 297 mm))"5. In Appendix 2 to Annex I under point "Communication concerning the" the following indents are added: "- withdrawal of type-approval (1);- discontinuation of production (1)"6. The following Appendices are added to Annex I: "Appendix 3>PIC FILE= "L_2001211EN.003102.TIF">Appendix 4>PIC FILE= "L_2001211EN.003202.TIF">"7. In Annex IV, section 3.1.1. will read as follows: "3.1.1. Subject to the provisions of section 3.7.4., every tyre fitted to a vehicle, including where applicable any spare, must bear the EC type-approval mark(s) as specified in section 4 of Annex I or the type-approval mark indicating compliance with UN/ECE Regulations Nos 30 or 54. UN/ECE type-approval marks are considered to be equivalent only to the EC type-approval marks granted pursuant to Annex II."8. The following Annex and Appendices will be inserted: "ANNEX VTYRE/ROAD NOISE EMISSION1. SCOPEThis annex applies to the EC type-approval of tyres, as components, in respect of tyre/road noise emissions.2. DEFINITIONSFor the purposes of this Annex, the definitions of Annex II shall apply, except for the definition under section 2.1., which shall read as follows:2.1. "Type of tyre"means, in relation to type-approval pursuant to this Annex (tyre/road noise emission), a range of tyres consisting of a list of tyre size designations (see section 2.17 in Annex II), brand names, trade marks and trade descriptions which do not differ in such essential characteristics as:- the manufacturer's name- the tyre classification (see section 2.4. of this Annex)- the tyre structure (see section 2.1.4. of Annex II)- the category of use (see section 2.1.3. of Annex II)- for class C1 tyres. Reinforced or Extra Load- the tread pattern (see 2.3 of Information Document, Annex I, Appendix 3).Note:The effect of changes in minor details of tyre tread and construction on the tyre/road noise emission will be determined during checks on the conformity of production.In addition, the following definitions shall also apply:2.2. "Brand name or trade description"means the identification for the tyre as provided by the tyre manufacturer. The brand name may be the same as the manufacturer and the trade description may coincide with the trade mark.2.3. "Tyre/road noise emission"means the noise arising from the contact between tyres in motion and the road surface.2.4. For the purpose of this Annex, the following classification shall apply:>TABLE>3. MARKING REQUIREMENTS3.1. In addition to other marking requirements given in section 4 of Annex I and section 3 of Annex II, the tyre must bear the following markings:3.1.1. the manufacturer's name or trade mark; the brand name, the trade description or the trade mark.4. TYRE/ROAD NOISE EMISSION REQUIREMENTS4.1. General requirementsA set of four tyres bearing the same tyre size designation and tread pattern that is representative of the range of tyres, shall be submitted to a tyre/road noise emission level test to be carried out as specified in Appendix 1.4.2. The noise levels determined in accordance with section 4.5 of Appendix 1 shall not exceed the following limits:4.2.1. Class C1 tyres, with reference to the nominal section width (see Annex II, section 2.17.1.1.) of the tyre that has been tested:>TABLE>4.2.1.1. For reinforced (or Extra Load) tyres (see Annex II, section 3.1.8.), the limit values in section 4.2.1. shall be increased by 1 dB(A)4.2.1.2. For tyres classified in category of use "Special", (see Annex II, section 2.1.3.), the limit values in section 4.2.1. shall be increased by 2 dB(A).4.2.2. Class C2 tyres with reference to the category of use (see Annex II, section 2.1.3.) of the range of tyres:>TABLE>4.2.3. Class C3 tyres, with reference to the category of use (see Annex II, section 2.1.3.) of the range of tyres:>TABLE>Appendix 1TEST METHOD FOR TYRE-ROAD SOUND LEVELS COAST-BY METHOD0. IntroductionThe presented method contains specifications on measuring instruments, measurement conditions and the measurement method, in order to obtain the noise level of a set of tyres mounted on a test vehicle rolling at high speed on a specified road surface. The maximum sound pressure level is to be recorded, when the test vehicle is coasting, by remote-field microphones; the final result of a reference speed is obtained from a linear regression analysis. Such test results cannot be related to tyre noise measured during acceleration under power or deceleration during braking.1. Measuring instruments1.1. Acoustic measurementsThe sound level meter or the equivalent measuring system, including the windscreen recommended by the manufacturer, shall at least meet the requirements of Type 1 instruments in accordance with IEC 60651, second edition.The measurements shall be made using the frequency weighting A, and the time weighting F.When using a system that includes a periodic monitoring of the A-weighted sound level, a reading should be made at a time interval not greater than 30 ms.1.1.1. CalibrationAt the beginning and at the end of every measurement session, the entire measurement system shall be checked by means of a sound calibrator that fulfils the requirements for sound calibrators of at least precision Class 1 according to IEC 942:1988. Without any further adjustment the difference between the readings of two consecutive checks shall be less than or equal to IEC 942:1988. Without any further adjustment the difference between the readings of two consecutive checks shall be less than or equal to 0,5 dB. If this value is exceeded, the results of the measurements obtained after the previous satisfactory check shall be discarded.1.1.2. Compliance with requirementsThe compliance of the sound calibration device with the requirements of IEC 60942:1988 shall be verified once a year and the compliance of the instrumentation system with the requirements of IEC 60651:1979/A1:1993, second edition, shall be verified at least every two years by a laboratory which is authorised to perform calibrations traceable to the appropriate standards.1.1.3. Positioning of the microphoneThe microphone (or microphones) must be located at a distance of 7,5 m +- 0,05 m from track reference line CC1 (figure 1) and 1,2 m +- 0,02 m above the ground. Its axis of maximum sensitivity must be horizontal and perpendicular to the path of the vehicle (line CC1).1.2. Speed measurementsThe vehicle speed shall be measured with instruments with an accuracy of +- 1 km/h or better when the front end of the vehicle has reached line PP' (figure 1).1.3. Temperature measurementsMeasurements of air as well as test surface temperature are mandatory. The temperature measuring devices shall be accurate within +- 1 °C.1.3.1. Air temperatureThe temperature sensor is to be positioned in an unobstructed location close to the microphone in such a way that it is exposed to the airflow and protected from direct solar radiation. The latter may be achieved by any shading screen or similar device. The sensor should be positioned at a height of 1,2 m +- 0,1 m above the test surface level in order to minimise the influence of the test surface thermal radiation at low airflows.1.3.2. Test surface temperatureThe temperature sensor is to be positioned in a location where the temperature measured is representative of the temperature in the wheel tracks, without interfering with the sound measurement.If an instrument with a contact temperature sensor is used, heat-conductive paste shall be applied between the surface and the sensor to ensure adequate thermal contact.If a radiation thermometer (pyrometer) is used, the height should be chosen to ensure that a measuring spot with a diameter of &gt;= 0,1 m is covered.1.4. Wind measurementThe device must be capable of measuring the wind speed with a tolerance of +- 1 m/s. The wind shall be measured at microphone height. The wind direction with reference to the driving direction shall be recorded.2. Conditions of measurement2.1. Test siteThe test site must consist of a central section surrounded by a substantially flat test area. The measuring section must be level; the test surface must be dry and clean for all measurements. The test surface shall not be artificially cooled during or prior to the testing.The test track must be such that the conditions of a free sound field between the sound source and the microphone are attained to within 1 dB(A). These conditions shall be deemed to be met if there are no large sound reflecting objects such as fences, rocks, bridges or buildings within 50 m of the centre of the measuring section. The surface of the test track and the dimensions of the test site shall be in accordance with Appendix 2 of this Annex.A central part of at least 10 m radius shall be free of powdery snow, tall grass, loose soil, cinders or the like. There must be no obstacle which could affect the sound field within the vicinity of the microphone and no persons shall stand between the microphone and the sound source. The operator carrying out the measurements and any observers attending the measurements must position themselves so as not to affect the readings of the measuring instruments.2.2. Meteorological conditionsMeasurements shall not be made under poor atmospheric conditions. It must be ensured that the results are not affected by gusts of wind. Testing shall not be performed if the wind speed at the microphone height exceeds 5 m/s.Measurements shall not be made if the air temperature is below 5 °C or above 40 °C or the test surface temperature is below 5 °C or above 50 °C.2.3. Ambient noiseThe background sound level (including any wind noise) shall be at least 10 dB(A) less than the measured tyre-road sound emission. A suitable windscreen may be fitted to the microphone provided that account is taken of its effect on the sensitivity and directional characteristics of the microphone.Any measurement affected by a sound peak which appears to be unrelated to the characteristics of the general sound level of tyres shall be ignored.2.4. Test vehicle requirements2.4.1. GeneralThe test vehicle shall be a motor vehicle and be fitted with four single tyres on just two axles.2.4.2. Vehicle loadThe vehicle must be loaded such as to comply with the test tyre loads as specified in section 2.5.2. below.2.4.3. WheelbaseThe wheelbase between the two axles fitted with the test tyres shall for Class C1 be less than 3,50 m and for Class C2 and Class C3 tyres be less than 5 m.2.4.4. Measures to minimise vehicle influence on sound level measurementsTo ensure that tyre noise is not significantly affected by the test vehicle design the following requirements and recommendations are given.Requirements:(a) Spray suppression flaps or other extra device to suppress spray shall not be fitted.(b) Addition or retention of elements in the immediate vicinity of the rims and tyres, which may screen the emitted sound, is not permitted.(c) Wheel alignment (toe in, camber and castor) shall be in full accordance with the vehicle manufacturer's recommendations.(d) Additional sound absorbing material may not be mounted in the wheel housings or under the underbody.(e) Suspension shall be in such a condition that it does not result in an abnormal reduction in ground clearance when the vehicle is loaded in accordance with the testing requirement. If available, body level regulation systems shall be adjusted to give a ground clearance during testing which is normal for unladen condition.Recommendations to avoid parasitic sound:(a) Removal or modification of components on the vehicle that any contribute to the background sound of the vehicle is recommended. Any removals or modifications shall be recorded in the test report.(b) During testing it should be ascertained that brakes are not poorly released, causing brake noise.(c) It should be ascertained that electric cooling fans are not operating.(d) Windows and sliding roof of the vehicle shall be closed during testing.2.5. Tyres2.5.1. GeneralFour identical tyres of the same type and range must be fitted to the test vehicle. In the case of tyres with a load capacity index in excess of 121 and without any dual fitting indication, two of these tyres of the same type and range must be fitted to the rear axle of the test vehicle; the front axle must be fitted with tyres of a size suitable for the axle load and planed down to the minimum depth in order to minimise the influence of tyre/road contact noise while maintaining a sufficient level of safety. Winter tyres that in certain Member States may be equipped with studs intended to enhance friction shall be tested without this equipment. Tyres with special fitting requirements shall be tested in accordance with these requirements (e.g. rotation direction). The tyres must have full tread depth before being run-in.Tyres are to be tested on rims permitted by the tyre manufacturer.2.5.2. Tyre loadsThe test load Qt for each tyre on the test vehicle shall be 50 % to 90 % of the reference load Qr, but the average test load Qt,avr of all tyres shall be 75 % +- 5 % of the reference load Qr.For all tyres the reference load Qr corresponds to the maximum mass associated with the load capacity index of the tyre. In the case where the load capacity index is constituted by two numbers divided by slash (/), reference shall be made to the first number.2.5.3. Tyre inflation pressureEach tyre fitted on the test vehicle shall have a test pressure Pt not higher than the reference pressure Pr and within the interval:>PIC FILE= "L_2001211EN.003701.TIF">where Pr is the pressure corresponding to the pressure index marked on the sidewall.For Class C1 the reference pressure is Pr = 250 kPa for "standard" tyres and 290 kPa for "reinforced" tyres, the minimum test pressure shall be Pt = 150 kPa.2.5.4. Preparations prior to testingThe tyres should be "run-in" prior to testing to remove compound nodules or other tyre pattern characteristics resulting from the moulding process. This will normally require the equivalent of about 100 km of normal use on the road.The tyres fitted to the test vehicle shall rotate in the same direction as when they were run-in.Prior to testing tyres shall be warmed up by running under test conditions.3. Method of testing3.1. General conditionsFor all measurements the vehicle must be driven in a straight line over the measuring section (AA' to BB') in such a way that the median longitudinal plane of the vehicle is as close as possible to the line CC'.When the front end of the test vehicle has reached the line AA', the vehicle's driver must have put the gear selector on neutral position and switched off the engine. If abnormal noise (e.g. ventilator, self-ignition) is emitted by the test vehicle during the measurement, the test must be repeated.3.2. Nature and number of measurementsThe maximum sound level expressed in A-weighted decibels (dB(A)) shall be measured to the first decimal place as the vehicle is coasting between lines AA' and BB' (figure 1 - front end of the vehicle on line AA', rear end of the vehicle on line BB'). This value will constitute the result of the measurement.At least four measurements shall be made on each side of the test vehicle at test speeds lower than the reference speed specified in paragraph 4.1. and at least four measurements at test speeds higher than the reference speed. The speeds shall be approximately equally spaced over the speed range specified in paragraph 3.3.3.3. Test speedsThe test vehicle speeds shall be within the range:(i) from 70 km/h to 90 km/h for Class C1 and Class C2 tyres;(ii) from 60 km/h to 80 km/h for Class C3 tyres.4. Interpretation of resultsThe measurement shall be invalid if an abnormal discrepancy between the maximum value and the other values is recorded.4.1. Determination of test resultReference speed Vref used to determine the final result will be:(i) 80 km/h for Class C1 and Class C2 tyres;(ii) 70 km/h for Class C3 tyres.4.2. Regression analysis of noise measurementsThe (not temperature corrected) tyre-road noise level LR in dB(A) is determined by a regression analysis according to:>PIC FILE= "L_2001211EN.003801.TIF">where:>REFERENCE TO A GRAPHIC>is the mean value of the noise levels Li, measured in dB(A):>PIC FILE= "L_2001211EN.003802.TIF">n is the measurement number (n &gt;= 16),>REFERENCE TO A GRAPHIC>is the mean value of logarithms of speeds vi:>PIC FILE= "L_2001211EN.003901.TIF">With>PIC FILE= "L_2001211EN.003902.TIF">a is the slope of the regression line in dB(A):>PIC FILE= "L_2001211EN.003903.TIF">4.3. Temperature correctionFor Class C2 tyres, the final result shall be normalised to a test surface reference temperature href by applying a temperature correction, according to the following:>PIC FILE= "L_2001211EN.003904.TIF">where Ã ¸ is the measured test surface temperature,>REFERENCE TO A GRAPHIC>For Class C1 tyres, the coefficient K is - 0,03 dB(A)/ °C when Ã ¸ &gt; Ã ¸ref and K is - 0,06 dB(A)/ °C when Ã ¸ &lt; Ã ¸ref.For Class C2 tyres, the coefficient K is - 0,02 dB(A)/ °CIf the measured test surface temperature does not change by more than 5 °C within all measurements necessary for the determination of the sound level of one set of tyres, the temperature correction may be made only on the final reported tyre-road sound level as indicated above, utilizing the arithmetic mean value of the measured temperatures. Otherwise each measured sound level Li shall be corrected, utilizing the temperature at the time of the sound recording.There will be no temperature correction for Class C3 tyres.4.4. In order to take account of any measuring instrument inaccuracies, the results according to section 4.3. shall be reduced by 1 dB(A).4.5. The final result, the temperature corrected tyre-road noise level LR(Ã ¸ref) in dB(A), shall be rounded down to the nearest lower whole value.Figure 1:Microphone Positions for the Measurement&gt;PIC FILE= "L_2001211EN.004001.TIF"&gt;Appendix 2TEST REPORTThe test report shall include the following information:(a) meteorological conditions inclusive of air and test surface temperature for each test run,(b) date and method of check on compliance of the test surface with ISO 10844:1994,(c) test rim width,(d) tyre data: manufacturer, brand name, trade name, size, load index, reference pressure,(e) test vehicle description and wheelbase,(f) type test load Qt in N and in per cent of the reference load Qr for each test tyre, average test load Qt,avr in N and in per cent of the reference load Qr,(g) cold inflation pressure in kPa for each test tyre,(h) test speeds when the vehicle passed line PP',(i) maximum A-weighted sound levels for each test run and each microphone,(j) the test result LR: A-weighted sound level in decibel at reference speed, corrected for temperature (if applicable), rounded down to the nearest lower whole value.(k) regression line slope."9. The following Annex will be added: "ANNEX VISPECIFICATIONS FOR THE TEST SITE1. IntroductionThis annex describes the specifications relating to the physical characteristics and the laying of the test track. These specifications based on a special standard(1) describe the required physical characteristics as well as the test methods for these characteristics.2. Required characteristics of the surfaceA surface is considered to conform to this standard provided that the texture and voids content or sound absorption coefficient have been measured and found to fulfil all the requirements of sections 2.1. to 2.4. below and provided that the design requirements (section 3.2.) have been met.2.1. Residual voids contentThe residual voids content (VC) of the test track paving mixture shall not exceed 8 %. For the measurement procedure, see section 4.1.2.2. Sound absorption coefficientIf the surface fails to comply with the residual voids content requirement, the surface is acceptable only if its sound absorption coefficient Ã ± &lt;= 0,10. For the measurement procedure, see section 4.2. The requirement of sections 2.1. and 2.2. is also met if only sound absorption has been measured and found to be Ã ± &lt;= 0.10.Note:The most relevant characteristic is the sound absorption, although the residual voids content is more familiar among road constructors. However, sound absorption needs to be measured only if the surface fails to comply with the voids requirement. This is justified because the residual voids content has relatively large uncertainties in terms of both measurements and relevance and some surfaces may therefore erroneously be rejected when based only on the voids measurement.2.3. Texture depthThe texture depth (TD) measured according to the volumetric method (see section 4.3. below) shall be:&gt;REFERENCE TO A GRAPHIC&gt;2.4. Homogeneity of the surfaceEvery practical effort shall be taken to ensure that the surface is made to be as homogeneous as possible within the test area. This includes the texture and voids content, but it should also be observed that if the rolling process results in more effective rolling at some places than others, the texture may be different and unevenness causing bumps may also occur.2.5. Period of testingIn order to check whether the surface continues to conform to the texture and voids content or sound absorption requirements stipulated in this Annex, periodic testing of the surface shall be carried out at the following intervals:(a) For residual voids content (VC) or sound absorption (Ã ±):when the surface is new;if the surface meets the requirements when new, no further periodical testing is required. If it does not meet the requirement when it is new, it may do so later because surfaces tend to become clogged and compacted with time.(b) For texture depth (TD):when the surface is new;when the noise testing starts (NB: not before four weeks after laying);then every twelve months.3. Test surface design3.1. AreaWhen designing the test track layout it is important to ensure that, as a minimum requirement, the area traversed by the vehicles running through the test strip is covered with the specified test material with suitable margins for safe and practical driving. This will require that the width of the track is at least 3 m and the length of the track extends beyond lines AA and BB by at least 10 m at either end. Figure 1 shows a plan of a suitable test site and indicates the minimum area which shall be machine laid and machine compacted with the specified test surface material. According to Annex 5, Appendix 1, section 3.2., measurements have to be made on each side of the vehicle. This can be made either by measuring with two microphone locations (one on each side of the track) and driving in one direction, or measuring with a microphone only on one side of the track but driving the vehicle in two directions. If the latter method is used, then there are no surface requirements on that side of the track where there is no microphone.Figure 1Minimum requirements for test surface areaThe shaded part is called "Test Area".>PIC FILE= "L_2001211EN.004201.TIF">3.2. Design and preparation of the surface3.2.1. Basic design requirementsThe test surface shall meet four design requirements:3.2.1.1. It shall be a dense asphaltic concrete.3.2.1.2. The maximum chipping size shall be 8 mm (tolerances allow from 6,3 mm to 10 mm).3.2.1.3. The thickness of the wearing course shall be &gt;= 30 mm.3.2.1.4. The binder shall be a straight penetration grade bitumen without modification.3.2.2. Design guidelinesAs a guide to the surface constructor, an aggregate grading curve which will give desired characteristics is shown in Figure 2. In addition, Table 1 gives some guidelines in order to obtain the desired texture and durability. The grading curve fits the following formula:>REFERENCE TO A GRAPHIC>where:d = square mesh sieve size, in mmdmax = 8 mm for the mean curve= 10 mm for the lower tolerance curve= 6,3 mm for the upper tolerance curveFigure 2:Grading curve of the aggregate in the asphaltic mix with tolerances>PIC FILE= "L_2001211EN.004301.TIF">In addition to the above, the following recommendations are made:(a) The sand fraction (0,063 mm &lt; square mesh sieve size &lt; 2 mm) shall include no more than 55 % natural sand and at least 45 % crushed sand.(b) The base and sub-base shall ensure a good stability and evenness, according to best road construction practice.(c) The chippings shall be crushed (100 % crushed faces) and of a material with a high resistance to crushing.(d) The chippings used in the mix shall be washed.(e) No extra chippings shall be added onto the surface.(f) The binder hardness expressed as PEN value shall be 40-60, 60-80 or even 80-100 depending on the climatic conditions of the country. The rule is that as hard a binder as possible shall be used, provided this is consistent with common practice.(g) The temperature of the mix before rolling shall be chosen so as to achieve by subsequent rolling the required voids content. In order to increase the probability of satisfying the specifications of sections 2.1. to 2.4. above, the compactness shall be studied not only by an appropriate choice of mixing temperature, but also by an appropriate number of passings and by the choice of compacting vehicle.Table 1Design guidelines>TABLE>4. Test method4.1. Measurement of the residual voids contentFor the purpose of this measurement, cores have to be taken from the track in at least four different positions which are equally distributed in the test area between lines AA and BB (see figure 1). In order to avoid non-homogeneity and unevenness in the wheel tracks, cores should not be taken in wheel tracks themselves, but close to them. Two cores (minimum) should be taken close to the wheel tracks and one core (minimum) should be taken approximately midway between the wheel tracks and each microphone location.If there is a suspicion that the condition of homogeneity is not met (see section 2.4.), cores shall be taken from more locations within the test area.The residual voids content has to be determined for each core, then the average value from all cores shall be calculated and compared with the requirement of section 2.1. In addition, no single core shall have a voids value which is higher than 10 %.The test surface constructor is reminded of the problem which may arise when the test area is heated by pipes or electrical wires and cores must be taken from this area. Such installations must be carefully planned with respect to future core drilling locations. It is recommended to leave a few locations of size approximately 200 mm x 300 mm where there are no wires/pipes or where the latter are located deep enough in order not to be damaged by cores taken from the surface layer.4.2. Sound absorption coefficientThe sound absorption coefficient (normal incidence) shall be measured by the impedance tube method using the procedure specified in ISO 10534-1: "Acoustics - Determination of sound absorption coefficient and impedance by a tube method"(2).Regarding test specimens, the same requirements shall be followed as regarding the residual voids content (see section 4.1). The sound absorption shall be measured in the range between 400 Hz and 800 Hz and in the range between 800 Hz and 1600 Hz (at least at the centre frequencies of third octave bands) and the maximum values shall be identified for both of these frequency ranges. Then these values, for all test cores, shall be averaged to constitute the final result.4.3. Volumetric macrotexture measurementFor the purpose of this standard, texture depth measurements shall be made on at least 10 positions evenly spaced along the wheel tracks of the test strip and the average value taken to compare with the specified minimum texture depth. See Standard ISO 10844:1994 for description of the procedure.5. Stability in time and maintenance5.1. Age influenceIn common with any other surfaces, it is expected that the tyre-road noise level measured on the test surface may increase slightly during the first 6 - 12 months after construction.The surface will achieve its required characteristics not earlier than four weeks after construction. The influence of age on the noise from trucks is generally less than that from cars.Stability over time is determined mainly by polishing and compaction by vehicles driving on the surface. It shall be periodically checked as stated in section 2.5.5.2. Maintenance of the surfaceLoose debris or dust which could significantly reduce the effective texture depth must be removed from the surface. In countries with winter climates, salt is sometimes used for de-icing. Salt may alter the surface temporarily or even permanently in such a way as to increase noise and is therefore not recommended.5.3. Repaving the test areaIf it is necessary to repave the test track, it is usually unnecessary to repave more than the test strip (of 3 m width in figure 1) where vehicles are driving, provided the test area outside the strip met the requirement of residual voids content or sound absorption when it was measured.6. Documentation of the test surface and of tests performed on it6.1. Documentation of the test surfaceThe following data shall be given in a document describing the test surface:6.1.1. The location of the test track.6.1.2. Type of binder, binder hardness, type of aggregate, maximum theoretical density of the concrete (DR), thickness of the wearing course and grading curve determined from cores from the test track.6.1.3. Method of compaction (e.g. type of roller, roller mass, number of passes).6.1.4. Temperature of the mix, temperature of the ambient air and wind speed during laying of the surface.6.1.5. Date when the surface was laid and contractor.6.1.6. All or at least the latest test result, including:6.1.6.1. the residual voids content of each core;6.1.6.2. the locations in the test area from where the cores for voids measurements have been taken;6.1.6.3. the sound absorption coefficient of each core (if measured). Specify the results both for each core and each frequency range as well as the overall average;6.1.6.4. the locations in the test area from where the cores for absorption measurement have been taken;6.1.6.5. texture depth, including the number of tests and standard deviation;6.1.6.6. the institution responsible for tests according to sections 6.1.6.1. and 6.1.6.2. and the type of equipment used;6.1.6.7. date of the test(s) and date when the cores were taken from the test track.6.2. Documentation of vehicle noise tests conducted on the surfaceIn the document describing the vehicle noise test(s) it shall be stated whether all the requirements of this standard were fulfilled or not. Reference shall be made to a document according to section 6.1. describing the results which verify this.(1) ISO 10844:1994 If a different test surface is defined by ISO, in the future, the reference standard will be amended accordingly.(2) To be published."